DETAILED ACTION

Specification
This objection is withdrawn due to the amendments made to the specification.

Claim Rejections - 35 USC § 112
This rejection is withdrawn based on the amendments made to the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takasaki (U.S. Pub. No. 2015/0233305) in view of Kim (U.S. Pub. No. 2018/0162350).
Regarding claim 1, Takasaki discloses a control device (500) for a hybrid vehicle (paragraph 96) including an engine (fig. 1) with a supercharger (100), a stepless transmission (paragraph 69 discloses a transmission with differential.  The specification of this application in paragraph 31 discloses a differential unit as a stepless transmission) that is provided in a power transmission path between the engine and driving wheels (disclosed in paragraph 34), and a rotary machine that is connected to the power transmission path and using the engine and the rotary machine as drive power sources (paragraph 96), the control device comprising:
a drive control unit configured to perform control for producing an acceleration feeling (paragraph 12 discloses this is to effect acceleration feel) of setting a target value of an engine rotation speed (paragraph 88 discloses engine control to produce acceleration) to an initial engine rotation speed (this is not a realized speed but the speed inferred due to the position of the accelerator pedal) which is lower than an optimal-fuel-efficiency rotation speed at which the engine is able to most efficiently output required engine power (Paragraph 4 discloses the engine output is the “driving force”, paragraph 34 discloses that the output is the rotation of the engine and so when paragraph 9 discloses controlling the engine to less than optimal in order to control acceleration feel it is referring to an engine speed during an acceleration event.  Also the acceleration feel is directly related to the power transferred to the wheels which is the rotation speed of the engine), 
increasing the target value of the engine rotation speed from the initial engine rotation speed to the optimal-fuel-efficiency rotation speed at a rotation speed increase rate based on at least one of an increase in a vehicle speed and elapse of time (vehicle speed option addressed: paragraph 10 discloses allowing the engine speed to increase after a stagnation event at a controlled rate once the vehicle speed begins again to increase), and 
controlling the stepless transmission such that the engine rotation speed reaches the target value when an acceleration request is issued (paragraph 34), 
wherein the drive control unit is configured to set the initial engine rotation speed based on a target supercharging pressure of the engine at the time of start of the control for producing the acceleration feeling (the drive control unit which sets the initial rotation speed of the engine is disclosed as setting the torque output which is the engine speed (crankshaft rotation) in paragraph 53 and discussed how this leads to controlling the boost pressure in paragraph 68.  Paragraph 85 discloses how the correction of the driving force which is directly associated with the speed of the engine is set at a lower limit) and 
Note: Paragraph 85 calculates the stagnation period and restricts a driving force of the vehicle so that the stagnation period isn’t as much of a plateau as shown in fig. 8.  This is stagnation is discussed in paragraph 11 as being due to a response time of the turbo.   
Takasaki does not disclose the drive control unit being configured to control the rotary machine such that an output shortage of the engine for the required engine power which is caused by the engine rotation speed becoming less than the optimal-fuel- efficiency rotation speed through the control for producing the acceleration feeling is supplemented, or to set the initial engine rotation speed to a greater value when the target supercharging pressure is high than when the target supercharging pressure is low.
Kim, which deals in hybrid engines, teaches the drive control unit being configured to control the rotary machine such that an output shortage of the engine for the required engine power which is caused by the engine rotation speed becoming less than the optimal-fuel- efficiency rotation speed through the control for producing the acceleration feeling is supplemented (fig. 4 shows that the motor provides supplemental torque to the engine until intake pressure is sufficient).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Takasaki with the motor assist of Kim because where Takasaki discloses the use of hybrid engines systems it does not state how it would operate and Kim states that this improves fuel efficiency and improves acceleration feel (paragraphs 5 and 20).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Takasaki to have a higher initial rotation speed during an acceleration event because when the target supercharging pressure is high as opposed to low this is due to the system wanting more power, the sooner the engine provides more exhaust pressure the sooner that a turbocharger overcomes the turbo lag which is done by increasing the engine speed.  This is also shown in fig. 4 that when the request for acceleration is at maximum the system is attempting to provide this request but the “actual” provided lags.  The actual provided would be smaller if the requested was smaller than the solid line (actual power provided) of fig. 4 which would result in a smaller amount of requested boost pressure.
Regarding claim 3 which depends from claim 1, Takasaki does not disclose wherein the drive control unit is configured to set the rotation speed increase rate based on the target supercharging pressure to a greater value when the target supercharging pressure is high than when the target supercharging pressure is low or when the amount of change of the target supercharging pressure is great than when the amount of change of the target supercharging pressure is small.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Takasaki to have a higher engine speed increase rate during an acceleration event that is requesting higher acceleration because when the requested/target supercharging pressure is high as opposed to low this is due to the system wanting more power, the sooner the engine provides more exhaust pressure the sooner that a turbocharger overcomes the turbo lag which is done by increasing the engine speed.  This is also shown in fig. 4 that when the request for acceleration is at maximum the system is attempting to provide this request but the “actual” provided lags.  The actual provided would be smaller if the requested was smaller.  For example if the requested was smaller than the solid line (actual power provided) of fig. 4 this would result in a smaller amount of requested boost pressure and a reduction in the increase rate.
Regarding claim 4 which depends from claim 1, Takasaki does not disclose wherein the drive control unit is configured to set the rotation speed increase rate to a greater value as the target supercharging pressure increases.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Takasaki to have a higher engine speed increase rate during an acceleration event that is requesting higher acceleration because when the requested/target supercharging pressure is high as opposed to low this is due to the system wanting more power, the sooner the engine provides more exhaust pressure the sooner that a turbocharger overcomes the turbo lag which is done by increasing the engine speed.  This is also shown in fig. 4 that when the request for acceleration is at maximum the system is attempting to provide this request but the “actual” provided lags.  The actual provided would be smaller if the requested was smaller.  For example if the requested was smaller than the solid line (actual power provided) of fig. 4 this would result in a smaller amount of requested boost pressure and a reduction in the increase rate.

Response to Arguments
Applicant's arguments filed 06/30/22 have been fully considered but they are not persuasive.
Applicant argues on page 6 that the Takasaki reference fails to disclose a stepless transmission.  As addressed above the cited reference in paragraph 69 discloses a transmission with differential.  The specification of this application in paragraph 31 discloses a differential unit as a stepless transmission.
Applicant argues on pages 6 and 7 that the cited reference does not set an initial engine rotation speed based on a target supercharging pressure.  The reference is attempting to preserve some initial driving force for the stagnation period so that a feeling of force can still be felt during that time.  This is only necessary when that period is going to be long.  This is done by setting an initial rate of acceleration to a lower value because the “initial engine rotation” speed is so high it is going to cause a long turbo lag period.  The reason this is done as discussed in paragraphs 11 and 85 is due to the turbo response time which is longer when the target boost pressure is set to a higher value.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747